 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN ene 3. uisT io)

cet nt
YM

yon? - Aly

UNITED STATES OF AMERICA, | 2019 APR BRA II:
Plaintiff, Case No. 19-CISTEP PHE N C. DRIES

19=GR-67
[18 U.S.C, §§ 2113(a) and (a) and -
. . 924(c)(1)(A)(ii) and (B)(i); 26
XENGXAI NMI YANG, ' ULS.C. §§ 5841, 5845(a), 5861(d),
, . and 5871]

Defendant,
Green Bay Division

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about March 15, 2019, in the State and Eastern District of Wisconsin,
XENGXAI NMI YANG

knowingly took, by force, violence, and intimidation, from the person and presence of others,
United States currency, belonging to, and in the care, custody, control, management, and
possession of Community First Credit Union, 1235 West Spencer Street, Appleton, Wisconsin,
the deposits of which were then insured by the National Credit Union Administration, and in
committing this offense put in jeopardy the lives of other persons by use of a dangerous weapon,
to wit: a firearm.

In violation of Title 18, United States Code, Sections 2113(a) and (d).

 

Case 1:19-cr-00067-WCG Filed 04/16/19 Page 1of3 Document 1

 
THE GRAND JURY FURTHER CHARGES THAT:
1, On or about March 15, 2019, in the State and Eastern District of Wisconsin,
XENGXAI NMI YANG

knowingly carried, used, and brandished a firearm during and in relation to a crime of violence
for which he may be prosecuted in a court of the United States, that is, Count One of this
Indictment.

2, The firearm is more fully described as a Savage Model 64 .22 rifle with
obliterated serial number, modified through a cut-off barrel.

3. The rifle as modified had a barrel of less than 16 inches in length.

All in violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and (B)().

Case 1:19-cr-00067-WCG Filed 04/16/19 Page 2of3 Document 1

 

 
 

COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:
1. On or about March 15, 2019, in the State and Eastern District of Wisconsin,
XENGXAI NMI YANG

knowingly possessed a firearm, which was not registered to him in the National Firearms
Registration and Transfer Record,

2. The firearm is more specifically described as a Savage Model 64 .22 rifle with
obliterated serial number, modified through a cut-off barrel.

3. The rifle as modified has a barrel of less than 16 inches in length.

All in violation of Title 26, United States Code, Sections 5841, 5845(a), 5861(d), and

 

 

 

5871.
A TRUE BILL:
FOREPERSON
| ay | Dated: Aho fy9
f VY MATTHEW D, KRUEGER
United States Attorney
3

Case 1:19-cr-00067-WCG Filed 04/16/19 Page 3 o0f3 Document 1

 

 
